Title: From Thomas Jefferson to John Vaughan, 2 May 1805
From: Jefferson, Thomas
To: Vaughan, John


                  
                     Dear Sir 
                     
                     Washington May 2. 05.
                  
                  In your letter of Nov. 16. you express a desire to obtain for the Philosophical society an early edition of my Notes on Virginia. I found, when lately at Monticello, a single copy remaining of the original edition printed at Paris, the only one almost perfectly correct, & which never was sold, a few copies only having been printed & given to my friends. I have put this into a box addressed to mr Peale, and gone round by sea, by Capt. Hand, for the use of the society.
                  Accept my thanks for yourself & brother for the copy of Woodward’s very interesting relation. I inclose you the only interesting communication made to Congress on the subject of Louisiana now in my possession. there is an Appendix containing the laws of that province, which I do not at present find among my papers. but it would be uninteresting to the Society. I shall recollect them in future when we publish the reports of messrs. Dunbar & Hunter lately recieved, & any future ones. Accept my friendly salutations & assurances of great esteem & respect
                  
                     Th: Jefferson 
                     
                  
               